Citation Nr: 0827188	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  98-18 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In its August 2007 remand, the Board requested that the RO 
obtain an opinion from a VA psychiatrist as to whether the 
veteran's hypertension was caused or aggravated by his 
service-connected dysthymia.  In September 2007, the RO 
obtained a VA opinion, which found that the veteran's 
hypertension was not caused or aggravated by his dysthymia.  
However, although specifically directed in the remand, the 
September 2007 opinion was not prepared by a psychiatrist.  
Accordingly, remand is required for a VA opinion, prepared by 
a psychiatrist, to determine whether the veteran's 
hypertension was caused or aggravated by his service-
connected dysthymia.

In addition, the August 2007 remand specifically directed the 
RO to develop and adjudicate the veteran's claim for 
entitlement to service connection for hypertension as 
secondary to all of his service-connected disabilities.  This 
was not done.  Thus, remand is also required for the RO to 
comply with this directive.

The Court of Appeals for Veterans Claims has held that RO 
compliance with a remand is not discretionary, and that if 
the RO fails to comply with the terms of a remand, another 
remand for corrective action is required.  Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, because the RO did not 
comply with the Board's directives in its August 2007 remand, 
another remand is required for corrective action.  

Accordingly, the case is remanded for the following action:

1.  The RO must forward the veteran's 
claims file to a VA psychiatrist who must 
render an opinion as to whether the 
veteran's hypertension is the result of 
the service-connected dysthymia, to 
include by way of aggravation.  The 
examiner must also comment upon whether 
any medication taken for a service-
connected disorder caused or aggravated 
the veteran's currently diagnosed 
hypertension.  A complete rationale for 
the opinion must be provided.  The report 
prepared must be typed.

2.  The RO must develop and adjudicate the 
claim for entitlement to service 
connection for hypertension as secondary 
to all of the veteran's service-connected 
disabilities.  Any examinations felt to be 
necessary for this adjudication must be 
conducted.

3.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After the 
veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




